Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US20010020554A1), and further in view of Kato (US20130179055A1).
Regarding claim 1, Yanase teaches;
taught as a regeneration control device of a hybrid vehicle, abstract) including an engine (element 24, Fig 1), a battery (element 12, Fig 1), a power generation motor connected to an output shaft of the engine (taught as a generator, element 22 Fig 1, which is connected to the engine, paragraph 0024), and a drive motor connected to a drive shaft coupled to drive wheels (taught as a traction motor, paragraph 0022, element 10, Fig 1), the control device comprising an electronic control unit (element 40, Fig 1) configured to;
in a case when regenerative electric power of the drive motor exceeds an upper limit value of charging electric power permitted for the battery (taught as a relay fuse preventing excessively charging the battery, paragraph 0027), perform control such that the power generation motor is power-driven using electric power corresponding to a differential value between the regenerative electric power of the drive motor (taught as regenerated power Pr, S12 Fig 3) and the upper limit value of the charging electric power permitted for the battery (taught as chargeable power Prc, S10 Fig 3) to rotationally drive the engine (taught as the excess power generated going to the engine brake, paragraph 0041, S14, Fig 3), and 
when the regenerative electric power of the drive motor falls below the upper limit value of the charging electric power permitted for the battery (taught as determining the chargeable power, Prc, and comparing it to the regenerated power Pr, in S14, Fig 3), perform control such that the power generation motor is regeneratively driven to convert kinetic energy of the engine to electric energy and to charge the battery with the electric energy (taught as using the regenerative brake and charging the regenerated power to the battery, paragraph 0022, S16 Fig 3),   
wherein the electronic control unit (element 40, Fig 1) is configured to, when there is a stop request of the engine at the time of deceleration of the hybrid vehicle (taught as regeneration control during the deceleration event, paragraph 0036), after the differential value (taught as the comparison between Pr and Prc, S14 Fig 3) between the regenerative electric power of the drive motor (taught as regenerated power Pr, S12 Fig 3) and the upper limit value of the charging electric power permitted for the battery (taught as chargeable power Prc, S10 Fig 3) exceeds maximum electric power needed for the stop control of the engine (taught as the case of Pr > Prc exceeds the storage and energy dissipation capabilities of the vehicle, S28 Fig 3, and modifying the revolution speed of the engine is not feasible, S32 Fig 4, consume the excess power by operating the generator, paragraph 0054). However, Yanase does not explicitly teach; “execute stop control of the engine”.
	Kato teaches; execute stop control of the engine (taught as putting the engine into the non-driving state, paragraph 0163). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the engine stop as taught by Kato into the system taught by Yanase in order to improve fuel efficiency. As taught in Kato, turning off the engine allows one to convert kinetic energy into electric energy, which in turn improves the fuel efficiency during coasting and braking operations (paragraph 0163).

Response to Arguments
	Applicant argues on page 4 of the remarks that Yanase is not directed to a case of a stop request of an engine. The examiner respectfully disagrees. S24 (which leads to the cited S28 and S32) as the basis of checking whether the difference between the recharging power and rechargeable capacity exceeds a value referring to the maximum energy absorbable by the engine brake (Prcp, paragraph 0046), where the regeneration control is performed after an operation to brake the vehicle occurs (paragraph 0034). The term “stop control” is broadly recited in the claim language, and would reasonably include a braking/stopping action of a vehicle in regenerative braking.
	Applicant argues on pages 4-5 of the remarks that Kato does not teach “maximum electric power needed for the stop control of the engine”. While Kato does not explicitly teach the maximum 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662